20-2787-cr
United States of America v. Karo Brown


                                         UNITED STATES COURT OF APPEALS
                                             FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
8th day of November, two thousand twenty-one.

PRESENT:      JOHN M. WALKER, JR.,
              WILLIAM J. NARDINI,
             STEVEN J. MENASHI,
                        Circuit Judges.
_______________________________________

UNITED STATES OF AMERICA,

                   Appellee,

             v.                                                           No. 20-2787-cr

KARO BROWN, AKA KIKE, AKA KITE, AKA SEALED
DEFENDANT #4,

                     Defendant-Appellant,

CORY EDWARDS, AKA WIGGLES, AKA SEALED DEFENDANT
#1, CHARLES MYLES, AKA BOSSMAN, AKA SEALED
DEFENDANT #2, ANTONIO OWENS, AKA O’HEAD, AKA
SEALED DEFENDANT #3, RASUE BARNETT, AKA WILD
THANG, AKA SEALED DEFENDANT #5, WALIEK BETTS, AKA
LEEK, AKA SEALED DEFENDANT #6, AKIM BETSEY, AKA
KOON, AKA KIMY, AKA SEALED DEFENDANT #7, CHARLES
BROWN, AKA TADDA, AKA TATA, AKA SEALED
DEFENDANT #8, TERRENCE EDWARDS, AKA JAQUAN, AKA
SILK, AKA SEALED DEFENDANT #9, DUDLEY HARRIS, AKA
DUD, AKA SEALED DEFENDANT #10, RODNEY HILL, AKA
HOT ROD, AKA SEALED DEFENDANT #11, CHRISTOPHER
HOLBDY, AKA NUTS, AKA SEALED DEFENDANT #12,
ANTHONY JACKSON, AKA CAPONE, AKA SEALED
DEFENDANT #13, AKA TONE, LANCE JOHNSON, AKA L-A,
AKA CLUE, AKA SEALED DEFENDANT #14, RIDWAN
OTHMAN, AKA WIGWAM, AKA BLITZ, AKA SEALED
DEFENDANT #15, LONDON RICE, AKA GRAMS, AKA SEALED
DEFENDANT #16, CHEIRON THOMAS, AKA SLAB, AKA
SEALED DEFENDANT #17, EDWARD THOMAS, AKA POPPY,
AKA ESCO, AKA SEALED DEFENDANT #18, DAVID TRAPPS,
AKA DIRTY DAVE, AKA SEALED DEFENDANT #19,
JAMONTAE WALLACE, AKA MONTY, AKA SEALED
DEFENDANT #20, ROBERT SHAW, AKA SEALED DEFENDANT
#21, ERIC DUNBAR, AKA SEALED DEFENDANT #22, TOMMIE
BRISCOE, AKA SEALED DEFENDANT #23, LEROY ANTWAIN
WALKER, AKA LEROY WALKER STOKES, AKA SEALED
DEFENDANT #24, LEONARD HOLBDY, AKA SEALED
DEFENDANT 25, CHRISTIAN WILLIAMS, AKA SEALED
DEFENDANT 26,

            Defendants.*
_______________________________________

For Appellee:                                                  RAJIT S. DOSANJH, Steven D. Clymer,
                                                               Assistant United States Attorneys, for
                                                               Antoinette T. Bacon, Acting United States
                                                               Attorney, Northern District of New York,
                                                               Syracuse, NY

For Defendant-Appellant:                                       MOLLY K. CORBETT, Assistant Federal
                                                               Public Defender, for Lisa Peebles, Federal
                                                               Public Defender, Northern District of New
                                                               York, Albany, NY

      On appeal from the United States District Court for the Northern District of New York
(Norman A. Mordue, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the order of the district court entered on August 7, 2020, is AFFIRMED.

      Defendant-Appellant Karo Brown appeals from an order entered by the district court on
August 7, 2020, denying his motion for a sentence reduction under Section 404 of the First Step

* The Clerk of Court is directed to amend the caption as set forth above.

                                                          2
Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. On August 3, 2004, after trial, a jury returned
a guilty verdict for Brown’s role in a racketeering conspiracy, in violation of 18 U.S.C. § 1962(d),
and found that the racketeering activity attributable to him involved: (1) more than one act
involving murder, attempted murder, or conspiracy to commit murder, in violation of New York
Penal Law sections 125.25, 110.00, and 105.17; (2) more than one act involving conspiracy to
distribute and possess with intent to distribute 50 grams or more (specifically, 1.5 kg or more) of
cocaine base (crack) in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846; and (3) the use or
attempted use of a person less than eighteen years of age to commit the racketeering activity or to
assist in avoiding detection of, or apprehension for, the racketeering activity. On February 10,
2005, after finding that the Sentencing Guidelines suggested a range of 360 months to life in prison,
the district court sentenced Brown to 480 months of incarceration followed by a four-year term of
supervised release “given the violent nature of much of [Brown’s] criminal record and the need to
protect the public from further crimes . . . .” App’x at 14–15, 115. We affirmed Brown’s
conviction and sentence. See United States v. Edwards, 214 F. App’x 57, 66 (2d Cir. 2007).
Brown sought sentencing relief under 18 U.S.C. § 3582(c) in 2008 and 2012, as well as under 28
U.S.C. § 2255 in 2018. The district court denied relief each time. We assume the reader’s
familiarity with the record.

         On appeal, Brown argues that the district court abused its discretion when it denied his
request for a sentence reduction because the district court: (1) did not conduct a “full review” of
his motion; (2) failed to provide him with a hearing or other opportunity to object to the district
court’s calculation of his Guidelines range; and (3) made certain errors in calculating Brown’s
Guidelines range and in considering the 18 U.S.C. § 3553(a) factors. In response, the Government
argues that the district court did not abuse its discretion—or otherwise err—in denying sentencing
relief to Brown.

        We review the denial of a motion for sentence reduction for abuse of discretion. United
States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020). Even if a defendant is eligible for relief
under the First Step Act, the statute makes clear that “[n]othing in [Section 404] shall be construed
to require a court to reduce any sentence pursuant to this section.” First Step Act, § 404(c). The
First Step Act also does not require a district court to follow “any particular procedures” during its
review, “except for those changes that flow from Sections 2 and 3 of the Fair Sentencing Act of
2010.” United States v. Moore, 975 F.3d 84, 91–92 (2d Cir. 2020).

       Brown has not shown procedural error in how the district court considered his motion.
“[A] district court is not categorically required to hold a hearing at which the defendant is present
before denying a motion for a sentence reduction under” the First Step Act. United States v. Smith,
982 F.3d 106, 113 (2d Cir. 2020); see also Moore, 975 F.3d at 91. As to the district court’s
Guidelines calculations, the only errors Brown raises in his opening brief that would have affected
his Guidelines range are the district court’s use of his murder-related offense conduct as the
predicate offense for § 2E1.1, and the district court’s calculation of the offense level for that
conduct. But because Brown’s conviction was for a racketeering conspiracy, § 2E1.1 applies to


                                                  3
substitute the murder-related conduct for the drug-related conduct to establish the base offense
level as a matter of course, where the base offense level for drug-related conduct is lower. See
U.S.S.G. § 2E1.1 (providing that the applicable base offense level for RICO offenses is “19; or …
the offense level applicable to the underlying racketeering activity”); see also id. § 2E1.1 cmt. n.1;
id. ch. 3, pt. D (describing the method for calculating the offense level for composite offenses that,
like racketeering, consist of multiple underlying offenses). And though Brown contends that the
resulting offense level for his murder-related conduct should not have been 41, that was the offense
level calculated for his murder-related conduct in the original PSR. Brown has not pointed to any
change to the Guidelines governing the calculations for that conduct that “flow from Sections 2
and 3 of the Fair Sentencing Act of 2010.” Moore, 975 F.3d at 92. 1

        Lastly, Brown has not shown that the district court erred in its consideration of the
§ 3553(a) factors in denying a sentence reduction so as to require reversal. While he claims that
the district court “sought to diminish” his post-sentencing conduct, that contention is belied by the
record. Appellant’s Br. 30. Although not required to do so, before denying Brown’s motion the
district court considered the section 3553(a) factors and post-sentencing legal and factual
developments. Having considered those factors, the district court denied relief because Brown’s
“criminal conduct remains unchanged.” App’x at 226. The district court emphasized Brown’s
“callous disregard for human life,” citing multiple specific violent incidents threatening human
life, and declined to exercise its discretion to reduce Brown’s sentence because “a sentence of 480
months is still appropriate . . . to reflect the seriousness of [Brown’s] offenses, promote respect for
the law, provide just punishment, and protect the public . . . .” Id. at 226–27. Even when a district
court is required to consider each § 3553(a) factor (i.e., when imposing sentence), “the weight
given to any single factor is a matter firmly committed to the discretion of the sentencing judge
and is beyond our review.” United States v. Capanelli, 479 F.3d 163, 165 (2d Cir. 2007) (internal
quotation marks omitted). It was not an abuse of discretion for the district court to decide, based
on Brown’s criminal conduct, that the § 3553(a) factors weighed against a sentence reduction, his
post-sentencing conduct notwithstanding.

       We have considered Brown’s remaining arguments and conclude that they are without
merit. For the foregoing reasons, the order of the district court is AFFIRMED.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk of Court




1
 In his reply brief, Brown suggests that the district court did not correctly apply U.S.S.G. § 5G1.1 in calculating his
sentencing range. Because Brown failed to raise that argument in his opening brief, we do not address it. See JP
Morgan Chase Bank v. Altos Hornos de Mexico, S.A. de C.V., 412 F.3d 418, 428 (2d Cir. 2005).

                                                           4